Citation Nr: 0622113	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
arthralgia of the knee.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for sexual dysfunction 
as secondary to diabetes mellitus.

4.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to June 1979 
and from November 1990 to June 1991.  He had additional 
service in the Alabama Army National Guard from August 1979 
to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran submitted additional evidence to the Board in 
October 2004 after his case was certified on appeal that same 
month.  The veteran did not provide a waiver of consideration 
by the agency of original jurisdiction (AOJ).  However, as 
the veteran's case is being remanded, the AOJ will have an 
opportunity to review the evidence in the first instance.  
See 38 C.F.R. § 20.1304(c) (2005).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.





REMAND

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, certain chronic diseases, 
including diabetes mellitus, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Further, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In this case, the term "active military service" means active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2005); Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Active duty for training is 
defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. § 
101(22) (West 2002).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.

In regard to undiagnosed illness claims, service connection 
may be granted on a presumptive basis if there is evidence 
(1) that the claimant is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
(IBS)) that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317); (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records (SMRs) have not been 
obtained and associated with the claims file.  The veteran 
has a period of active duty from July 1975 to June 1979.  He 
has additional service in the Alabama Army National Guard 
from August 1979 to June 2002, with a period of active duty 
during the Gulf War from November 1990 to June 1991.  The 
SMRs associated with all periods of service must be obtained 
and associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(c)(1) (West 2002); 38 C.F.R. § 3.159(c)(3) (2005).  
These records must be obtained from the official record 
source and not from copies provided by the veteran.

The veteran has provided copies of records of treatment from 
the VA medical center (VAMC) in Birmingham, Alabama.  He also 
submitted statements to the effect that he has received all 
of his treatment there, except for a private physician he 
identified.  The RO should request all of the veteran's 
treatment records from the Birmingham VAMC from the earliest 
date of treatment to the present.  Those records that are not 
duplicative of those already of record should be associated 
with the claims file.

The veteran provided an authorization for the RO to obtain 
medical records from Brookwood Medical Center.  The RO wrote 
to the medical center to obtain the records in September 
2004.  However, the RO requested records for a different 
veteran and received a negative reply from the medical center 
in October 2004, prior to the case being certified on appeal.  
The RO must obtain a current authorization and request the 
records for this veteran.

The Board notes that the veteran identified receiving 
treatment from a T. Riser, M.D., when he was seen at the 
Birmingham VAMC in October through December 2002.  Dr. Riser 
was listed as being at Brookwood.  If Dr. Riser's records are 
not obtained through a request for records from Brookwood, 
the veteran should be requested to either provide the records 
or provide the RO with the necessary authorization to obtain 
the records.

The veteran has alleged that he was diagnosed with diabetes 
within one year of his return from service in the Gulf War in 
1991/1992.  Several of the 2002 VA entries note that he said 
he was diagnosed then.  He has not provided any medical 
evidence to support that contention.  He has submitted 
statements from physicians that say he was originally 
diagnosed in 1995.  Other private medical records support 
that date.  The veteran related that the physician that 
treated him after his return from the Gulf War had moved.  
However, the veteran submitted treatment records from the 
same hospital where he said he was treated at the time 
(Russell Medical Center) except that the records only dated 
back to 1997.

The veteran should be advised that he should submit 
contemporaneous medical evidence to show his diagnosis of 
diabetes mellitus in 1991/1992 as he alleges.  This would 
include records from Russell Medical Center as referenced by 
the veteran in his substantive appeal.  It could also include 
copies of insurance billings or statements to show such 
treatment, as well as pharmacy records that may reflect the 
filling of prescriptions of medications that were provided 
for treatment of his diabetes.  

The veteran was afforded several VA examinations in July and 
August 2003.  However, those examinations were without the 
benefit of the veteran's SMRs and as well as other 
outstanding private and VA medical records.  The veteran 
should be afforded new examinations after the directed 
records development has been completed.

Finally, the veteran received a diagnosis of fibromyalgia 
from his private physician, E. Odi, M.D.  The veteran 
submitted a claim to include service connection for 
fibromyalgia in May 2004.  The issue has not yet been 
adjudicated.  However, the Board finds that the veteran's 
complaints of joint pain due to an undiagnosed illness 
warrants consideration of fibromyalgia under 38 C.F.R. 
§ 3.317.  The issue of service connection for fibromyalgia is 
considered to be inextricably intertwined with the veteran's 
claim for service connection for joint pain due to an 
undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  

This development should include a new 
request for records from Brookwood 
Medical Center.  The RO should obtain all 
VA records identified by the veteran 
directly from the identified facility.

The veteran should be requested to 
identify whether records from Dr. T. 
Riser would be contained in any records 
obtained from Brookwood Medical Center.  
If not, the veteran should be requested 
to provide the records or authorize the 
RO to obtain the records.  

2.  The veteran should be advised to 
submit medical evidence of either 
symptoms associated with or a diagnosis 
of diabetes mellitus in 1991/1992 if he 
wishes to claim it on a presumptive basis 
related to his active service from 
November 1990 to June 1991.

3.  The RO should contact the NPRC, or 
other record agency as appropriate, for 
the veteran's SMRs for all periods of 
service, both active duty and National 
Guard.  The veteran submitted 
documentation showing that he has been 
transferred to the Retired Reserve at the 
Army Reserve Personnel Command upon his 
discharge from the National Guard.  

4.  The veteran should be afforded an 
orthopedic examination.  The claims file 
and a copy of this remand should be made 
available to the examiner for review as 
part of the examination process.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner should 
identify any and all disorders associated 
with the veteran's right knee.  The 
examiner is also directed to note the 
veteran's evidence of a right knee injury 
in June 1986.  The examiner is requested 
to offer an opinion as to whether there 
is at least a 50 percent probability or 
greater that any current right knee 
disorder is related to the veteran's 
injury from June 1986, or any other 
incident of service.  A complete 
rationale for all opinions expressed must 
be provided.

5.  The veteran should be afforded 
examinations by physicians with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present fatigue, multi-joint 
pain, headaches, and memory loss 
disability.  All indicated studies should 
be performed and the results noted in the 
examination reports.  The veteran's 
claims file, including a copy of this 
remand, must be made available to the 
examiner(s) for review.  

The veteran has alleged that he suffers 
from fatigue and multi-joint pain, 
headaches, and memory loss as a result of 
an undiagnosed illness.  He has also 
alleged that his fatigue could be related 
to chronic fatigue syndrome and his 
multi-joint pain could be related to 
fibromyalgia.  He has received diagnoses 
for both.  (Both of these conditions are 
included as chronic conditions for 
undiagnosed illnesses under 38 C.F.R. 
§ 3.317.  The regulation provides for 
service connection for medically 
unexplained chronic multi-symptom 
illnesses that are defined by a cluster 
of signs or symptoms that would include 
chronic fatigue syndrome and/or 
fibromyalgia.).

(1) If the examinations result in 
clinical diagnoses of any disorders 
associated with the veteran's claimed 
fatigue, multi-joint pain, headaches, or 
memory loss disability, the appropriate 
examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability or greater that any such 
diagnosed disorder originated during the 
veteran's active military service or is 
otherwise etiologically related to 
service.

(2) If such diagnoses can not be 
rendered, the examiner(s) should 
nevertheless identify all signs and 
symptoms of any currently present 
fatigue, multi-joint pain, headaches, and 
memory loss disability, and include a 
discussion concerning the duration of the 
disorder and whether there are objective 
indications of chronic disability 
(clinical signs of illness or non-medical 
indicators of illness capable of 
independent verification that indicate 
the existence of chronic disability that 
can not be diagnosed); or whether the 
veteran's fatigue, joint pain, or 
headaches are a residual of his taking 
prescribed medications or related to his 
diabetes mellitus.  The rationale for all 
opinions expressed should also be 
provided.

6.  The veteran should be afforded an 
examination to evaluate his claim of 
service connection for diabetes mellitus 
and entitlement to service connection for 
sexual dysfunction as secondary to 
diabetes mellitus.  The claims file and a 
copy of this remand should be made 
available to the examiner for review as 
part of the examination process.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that the veteran's 
diabetes mellitus is related to the 
veteran's military service.  

If the examiner determines that the 
veteran's diabetes mellitus is related to 
his military service, the examiner should 
also offer an opinion as to whether there 
is at least a 50 percent probability or 
greater that the veteran's sexual 
dysfunction is caused or aggravated by 
his diabetes mellitus.

The rationale for all opinions expressed 
should be provided.

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any of the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  Thereafter, the RO should re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


